A general assignment, by an insolvent debtor, of Ms property to a trustee, for the payment of Ms debts, is not void on account of its providing for the payment of an irregular and usurious judgment, giving it priority over other debts, if it be in other respects free from objection. It is not a fraud upon other creditors for a debtor to pay, or provide for the payment, of a usurious debt. An irregularity in the entering of judgment can only be taken advantage of by a party to the judgment. And in this case, if the judgment were held void, the indebtedness would remain, which, in the absence of actual fraud, would uphold the assignment.
Whether a confession of judgment, stating the amount, *158and that it “is for a debt justly due to the plaintiff on a promissory note given by the defendant to said plaintiff,” stating date and amount, is sufficient under section 383 of the Code of Procedure, Quere ?
(S. C., 9 N. Y. 73.)